Dunkin, Ch.
-delivered the opinion of the court.
The fourth ground of appeal insists that the defendants are entitled to reimbursement for the improvements made on the land, the legal title of which is in the trustee. It is suggested that these improvements were made chiefly by the labor of the negroes of the trust estate, and were part of the annual profits arising from their labor and that of the defendant, W. H. Adams. In this view, it may be necessary to enlarge the order of reference, and direct that the commissioner should ascertain, as far as practicable, the relative proportion of the sales which may have arisen from the improvements, and that this be applied, in the first instance, to the extinguishment of the demand of the trustee, on the trust estate, and the surplus to any demand against the defendants, or either of them, as directed by the decree.
The decree of the Circuit court is modified accordingly. In other respects, it is affirmed.
Harper, Ch. and Johnston, Ch. concurred.

Decree modified.